Exhibit 10.1 [k8i502ta.htm]

 
AMENDMENT NO. 1


SEPARATION AGREEMENT AND


GENERAL RELEASE




This Amendment No. 1 to the Separation Agreement and General Release
(“Separation Agreement”), is entered into by and between TECHNOLOGY RESEARCH
CORPORATION, a Florida corporation (“TRC”), and BARRY H. BLACK (“Mr.
Black”).  Mr. Black and TRC agree to amend the Separation Agreement as follows:
 
1.           The first sentence of Section 1.A of the Separation Agreement shall
be amended to read as follows:


“Mr. Black shall retire from TRC and his employment as Vice President, Finance
and Chief Financial Officer of TRC shall end on November 14, 2008 (“Separation
Date”).  Until then, he shall continue as an employee as TRC’s Vice President
and Chief Financial Officer to serve out on a full-time basis and provide such
other transitional services as an employee of TRC as may be requested by TRC’s
Chief Executive Officer, including assisting TRC in filing its Form 10-Q for the
quarter ended September 30, 2008 and providing appropriate certifications
required under SEC Rule 13a-14a and 15d-14a promulgated under the Securities
Exchange Act of 1934.”


2.           Section 2.A.i. is amended to read as follows:


“A.           TRC will pay or provide to Mr. Black the following:


i.           Mr. Black’s salary and unused accrued vacation up to and including
the Separation Date (whether that date is November 14, 2008 or some earlier date
selected by TRC’s Chief Executive Officer)”


3.           Exhibit 3, Section 1 is amended to read as follows:


“Black’s employment will end as of the close of business on November 14, 2008
(“Separation Date”) or some earlier date selected by TRC’s Chief Executive
Officer.”


Except for the amendments set forth above, the provisions of the Separation
Agreement, including Exhibits and supplements thereto, remain in full effect.


Dated:  October 31, 2008


                TECHNOLOGY RESEARCH CORPORATION




                                    By:   /s/ Owen
Farren                                                                       
                             Owen Farren
                             Chief Executive Officer
 
                     /s/ Barry H. Black
                                                   Barry H. Black
                                                                   
                                                  
 

 
 
 

--------------------------------------------------------------------------------

 
 
